﻿I bring to this world forum the fraternal greetings of the people of Ecuador and its constitutional Government, presided over by Mr. Leon Febres Cordero.
48.	My congratulations go to the President of the General Assembly on his election, which reflects the universal importance of the African continent and the prestige he has earned as the representative of Zambia in the exercise of important functions in the United Nations.
49.	I also greet the President of Panama, Mr. Jorge Illueca, who so brilliantly conducted the work of the thirty-eighth session of the General Assembly; and the Secretary-General, a distinguished Latin American diplomat.
50.	Ecuador is also happy to welcome the newest Member of the Organization, Brunei Darussalam, a member of the Association of South-East Asian Nations with which my country maintains cordial relations through the Andean Group.
51.	We are all very much aware of the gravity of the present time. The poorest peoples, grouped or identified within that miscellany which is called the third world, call, with varying degrees of urgency, for immediate efforts by the other world blocs to avert dangers that could lead to a veritable catastrophe if they are not overcome. The indifference of some, the worsening living conditions of most and the trend towards aggression rather than solution of others are to blame for this. Global negotiations gain importance daily at the international level, and they should be such as to strengthen the movement towards cooperation rather than confrontation.
52.	Ecuador agrees with the demands for a prompt and equitable solution to the most important problems of our time made by the Movement of Non- Aligned Countries at various times. That Movement will gain greater authority to the extent that its proposals are characterized by austerity, objectivity and the absence of extremism or partiality to any of the other world blocs.
53.	Foreign debts, particularly, but not exclusively, those of Latin American countries, have required slow and exhaustive renegotiation. Certain demands that ignore economic realities and threaten the survival of peoples have faced many countries with tragic dilemmas.
54.	The problem of indebtedness is the common responsibility of debtors and creditors, of those that control the main economic currents in the world and the peoples subjected to them. The solution must involve them all. Once again, co-operation is essential, but from time to time the threat of aggressive confrontation looms ahead.
55.	Ecuador maintains an open attitude regarding dialogue and negotiations with the industrialized countries and financial organizations, but it stresses the inescapable need for renegotiation to leave free an essential margin not only for the survival but for the progress of debtor countries.
56.	The extension of deadlines for debt renegotiation, the opening of new lines of credit and other similar measures will not provide a real solution to the problem of Latin American indebtedness. The only effective and definitive solution will have to come through the restructuring of economic policies. These should no longer be inspired by ill-conceived protectionism, which is largely to blame for the fact that Latin America has a growing current account deficit in its balance of payments and that it has become a net exporter of capital.
57.	Latin America calls upon the developed world—the first and second worlds—to open the door to trade in the products that Latin America can export and in so doing to abandon the series of restrictive measures or the groupings inspired by political principles rather than by the norms of sound economy—political principles which have consistently been prejudicial to Latin America's opportunities for export and foreign trade earnings.
58.	Like all Latin American countries, Ecuador is aware of the need for a policy of austerity. It is true that the effects of indebtedness induced Latin American Governments to overspend, but it is no less true that international creditors stimulated such policies in their desire to invest capital not only in productive sectors, as had always been the tradition with banks and private international financial mechanisms, but also in Governments, and that which could eventually have helped and relieved Latin American countries undoubtedly prompted the overspending. But austerity must not mean the death sentence for Latin American communities, which cannot be compelled to lower the standards of their economic life, of their productivity, of their sources of employment to levels at which the problem no longer affects Latin American communities only but becomes an explosive world problem, with masses of people impoverished not because there is any lack of resources from which they may benefit but because of an economic system that stresses payment mechanisms for an old debt and forgets or minimizes what is necessary for the people's subsistence.
59.	Ecuador supports any initiative that can strengthen understanding and unity in the world, in regions and in sub regions. This applies within the Andean Group, where Ecuador advocates practical and positive rather than theoretical economic and cultural integration, just as it does within the group of South Pacific countries, within which it reaffirms the legitimacy of their defence of their sovereign right over their seas and the natural resources therein, as well as over the sea-bed as an integral part of the heritage of and a promise of well-being for our peoples. It applies, too, within the group of Amazonian countries, in order to safeguard its national destiny and sovereignty in a region where we reaffirm Ecuador's rights as an Amazonian country from the epic discovery of the Amazon River by the Quito expedition of 1541 to the time when Ecuador, faithful to its tradition of peace and legality, sought to strengthen friendly relations with Peru and sought a sincere climate of mutual understanding in order to promote a just and honourable solution to its territorial controversy.
60.	At a time when it is imperative for the peoples to hear constructive voices m favour of concerted action and the common good, Ecuador will not rest in its efforts to draw closer to all countries of the world, in particular those to which it is bound by history and geography, by nature and blood, by culture and common objectives.
61.	Ecuador's sense of universality demands defence of the principles of non-intervention, the self- determination of peoples, the peaceful settlement of disputes, respect for ideological pluralism and human rights, and the rejection of all forms of intervention, aggression, colonialism and the acquisition of territory by force. Just as we respect the sovereignty of others, so we demand respect for ours. 

62.	Ecuador observes with satisfaction the progress achieved towards a peaceful solution of the question of the Beagle Channel. This was inevitable since it involves two sister countries united by the moral and spiritual voice that carries most authority on our planet.
63.	Ecuador has supported and will continue to support initiatives aiming at peace and understanding among peoples. This is why the Ecuadorian delegation supports the efforts to settle the differences concerning the question of the Malvinas Islands.
64.	In the United Nations, Ecuador has supported and will continue to support the need for the withdrawal of foreign forces from all territories which do not belong to them, whether in Afghanistan, Lebanon and the Middle East as a whole, Cyprus, Kampuchea, Namibia or Chad. Similarly, Ecuador rejects any form of violence, destabilization of States, intervention or deployment of forces of any foreign origin in Central America. That is why Ecuador has given its full support to the actions taken by the Contadora Group of Latin American Governments and trusts that they will achieve practical results. It hopes, therefore, that it may soon be possible to hold completely free elections in those Central American countries still governed by non- democratic Governments, and it reaffirms the concept of a democracy not as a formal system that merely appears to be one but as a real, vital system, in which the principles of the Charter of the United Nations find concrete and unrestricted application; in which the freedom of individuals and groups is a categorical imperative for the organs of public power; and where power and force bow to the need to respect the dignity and freedom of individuals.
65.	Since its accession to independence, Ecuador has been a constant defender of the freedom of man. It was one of the first countries to abolish slavery entirely, within a process which sprang from the genius of the ideas of Bolivar, the Liberator, when we were a part of "Gran Colombia". In 1851 Ecuador eliminated the last remnants of the slave system. The eradication of racial discrimination has also been the subject of considerable legislation throughout Ecuador's history and it is fully enshrined in the political Constitution of the State.
66.	Within the United Nations the Latin American countries have contributed to the universalization of the passion for freedom. As a result, Ecuador has supported everything contributing to decolonization and, consequently, the admission of new Members to the Organization. Similarly, we have been opposed to exclusions of any kind. It is the right of all States to belong to the world Organization, and it is in the interest of the United Nations to attain universality in the most complete manner possible. Consequently, Ecuador would be pleased to see the admission of both Koreas, either jointly, which would give cause for satisfaction, or individually or, better still, as one unified Korea, if the ongoing negotiations yield successful results.
67.	As in the case of the maritime extensions, so in the new geographical, historical and juridical dimensions of outer space, above all in the matter of the geostationary orbit of satellites, Ecuador renews its appeal for such areas to remain solely within the realm of peaceful use, free from any warlike purpose, and it reaffirms its rights as an equatorial country as well as the need to apply the benefit of the orbit, a limited natural resource, in favour of developing countries in general and equatorial countries in particular.
68.	The same sense of universality, the awareness that it is the human condition that sets juridical values and not the reverse, inspires the attitude of Ecuador with respect to the promotion and defence of human rights. All States are committed to the promotion and defence of those rights. No selective or discriminatory criterion, be it inspired by political order or by ideology, justifies any dichotomy in this system. Human beings are the direct and inevitable object of the unrestricted recognition of certain elementary rights, and the ignoring of them cannot be justified on the basis of the imperatives of power or the organization of States, whatever may be the philosophy that inspires them. In Ecuador, human rights are fully respected. The rule of law has prevailed. The State is the first to abide by the Constitution and the law. The Government strictly observes and respects the rights of individuals and groups. The present Government, the result of an overwhelming electoral process, which has received the broad backing of the majority of the citizens, is inspired by the principles of Christianity as a doctrine which defends the equality and the dignity of the individual, and it is oriented towards the exclusive aim of working untiringly in favour of the people, in keeping with freedom and justice.
69.	For the reasons I have mentioned, the National Government will devote maximum efforts to the preservation of true democracy and peaceful coexistence and the rejection of all threats of terrorism, which we consider as a crime against humanity, just as we consider the traffic in narcotic drugs. These concepts were set forth and incorporated in the Quito Declaration against Traffic in Narcotic Drugs of 11 August 1984.
70.	Collective responsibilities for disarmament and development are also universal. The primary objective of the United Nations continues to be development, and to attain this it is imperative to achieve peace, which has so often been disturbed and threatened in past years. Disarmament is not merely a mechanical activity for dismantling war machinery; it must be a moral attitude, whereby respect for individuals and collectivities prevails over the imperatives of power. The kind of disarmament that must be attained is moral disarmament, that which eliminates the aggressive instinct from the actions and the conscience of man and which curbs the arrogance and desire for dominance of whoever feels strongest.
71.	Atomic explosions for warlike purposes are to be condemned wherever they take place, and those in the South Pacific are of particular concern to my country. Given the danger which those tests represent for the ecological balance of the region, such explosions have been condemned by the South Pacific Permanent Commission, an organization comprising Colombia, Chile, Ecuador and Peru.
72.	Development must become, as it has not yet become, a shared task, in which the rich and the poor have something to gain and something to bring and in which a political attitude of willing co-operation and not a bureaucratic fiction of pseudo-co-operation prevails as an ordinary circumstance in the international community. 

73.	The most powerful countries are inevitably committed to expressing an unequivocal political will for co-operation, so that the world economy may recover and international economic relations may become less unfair.
74.	The co-operation of the world Powers with the developing world must be extended in a pragmatic way. Not only risk-capital flows, direct investment, the transfer of technology, and opening credits and markets, but also the processes of multilateral cooperation must be expanded and intensified. An end must be put to that absurd restrictive criterion of discouraging investments by the richest countries in the areas of the developing world, whether such discouragement springs from financial, protectionist or political motives. There must be an awareness of the fact that the contribution in technology, people and capital from the more developed countries is an essential requirement for the rapid and harmonious progress of the so-called developing world.
75.	Ecuador was one of the founding countries of the United Nations. We are on the eve of celebrating 40 years of existence of the Organization. My country reiterates that the United Nations system is of paramount importance for peace, stability and progress in the world. It is necessary to enhance the Organization, refine it and, if necessary, transform it, so that it may be not only the forum for national declarations but much more: the grand stage on which the peoples may reach an ever greater measure of understanding, friendship and common action. Moreover, this fortieth anniversary must be an occasion for revising procedures, reducing organizational costs and proliferation throughout the system, and accentuating the technical service role of the specialized agencies, in order to concentrate within the United Nations itself responsibility of a political nature. Any confusion in the matter of objectives, any interference by technical organs in political matters, will only imply a loss of authority and efficiency for the entire system.
76.	It is therefore imperative, in the year that lies before us, so to consolidate concrete actions that the General Assembly may attain viable results, stressing common denominators and agreement, rather than tension, extremism or sectoral interests. The Economic and Social Council must be the ideal forum for development issues, where progress is made in the search for higher standards of living for the poor majorities in the world, which is the primary and concrete objective of today's international system in the economic, social and cultural spheres; and the Security Council must fulfil the purpose for which it was established, particularly through an operative system that enables it to reach peaceful solutions for international disputes.
77.	All these criteria and the endeavours I have mentioned, among the many others, altruistic and positive, of the Organization constitute one of the substantial elements in the restoration of balance to the interdependent and planetary world we inhabit. It can make the difference between human co-operation and devastating strife, between the hope that the approaching century may truly be better and the tragic pessimism that misunderstanding and blindness may prevail in international relations. It can be the great dividing line between a holocaust and redemption.
